By the Court:
The bid sent in by Myers was a bid for the entire work, and not for separate blocks, as required by the ordinance. Eo express contract was entered into between the city and Myers, but the Street Committee accepted his bid for the grading of the street along eight out of the nine blocks mentioned in the ordinance. The city charter authorizes the Common Council to cause the streets to be graded, and for that purpose to let contracts, etc. But this authority is not conferred upon a committee of the Common Council, either by the charter or by ordinance. Even if it be conceded that such authority may be delegated by the Common Council, the provision of the charter that the Common Council may reject all bids, prohibits by implication the exercise by a committee of the power to accept a bid and award a contract. We are of the opinion that the bid must be accepted, and the contract awarded by the Common Council.
*647These irregularities in respect to the bid and the award of the contract are not cured by the provisions of section fifty-five of the Act of 1870, to incorporate the City of Stockton (Stats. 1869-70, p. 608); for the decision of the Board of Equalization is final and conclusive only in respect to “ all errors and irregularities which said Board could have remedied and avoided” on an appeal to the Board, as in that section provided. The Board could not then correct either of those irregularities. Nor are they corrected by the provisions of section forty of that Act,'respecting the delinquent list; for that section provides that such list shall be evidence of the matters therein recited; but as it is not declared to be conclusive evidence of those matters, it does not preclude the lot owner from showing and relying, upon a substantial error or irregularity in the prior proceedings.
Judgment affirmed. •